Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on August 19, 2022 for patent application 17/162,088 filed on January 29, 2021.


Claims 1-27 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a distributed system, comprising: a plurality of server nodes, each comprising a client application and being configured to receive client requests to change a state of the client application and to generate corresponding proposals” in combination with “a first version of a replicated state machine, coupled to at least one of the plurality of server nodes and configured to receive the proposals on an input queue, to reach agreements on the proposals and to output a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes” in further combination with “the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and the plurality of server nodes to correspondingly update their respective states” in further combination with “the first version of the replicated state machine being further configured to monitor the input queue for a change version proposal, to reach agreement thereon, and to place the agreement on the change version proposal on the output queue” in further combination with “the change version proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of the replicated state machine to a second version of the replicated state machine” in further combination with “the second version of the replicated state machine being coupled to input queue and to the output queue” in further combination with “the second version of the replicated state machine being configured to, after agreement has been reached on the change version proposal, reach agreements on the proposals on the input queue and to output a second ordering of agreements on the output queue, beginning with the agreement on the change version proposal” in further combination with “the second ordering of agreements including proposals on which agreement has been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and the plurality of server nodes to correspondingly update their respective states” in further combination with “and wherein the first version of the replicated state machine is configured to send any agreed-upon proposal received after receipt of the agreement corresponding to the change version proposal to the second version of the replicated state machine via the input queue” as recited in the claim.
Independent claims 10 and 18 are allowed for reasons similar to claim 1. Dependent claims 2-9, 11-17 and 19-27 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 26, 2022